Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), dated as of May 30, 2017, is
entered into between bebe stores, inc., a California corporation (“Seller”) and
GBG USA Inc., a Delaware corporation (“Buyer”). Capitalized terms used herein
but not otherwise defined will have the meanings given to them in that certain
License Agreement between BB Brand Holdings LLC and Buyer, dated as of the date
hereof (the “Branded License”).

RECITALS

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, the rights of Seller to the Purchased Assets (as defined herein),
subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

PURCHASE AND SALE

Section 1.01 Purchase and Sale of Assets. Subject to the terms and conditions
set forth herein, Seller shall sell, assign, transfer, convey and deliver to
Buyer, and Buyer shall purchase from Seller, all of Seller’s right, title and
interest in the following (collectively, the “Purchased Assets”), free and clear
of any mortgage, pledge, lien, charge, security interest, claim or other
encumbrance (“Encumbrance”):

(a) The following inventory owned by Seller as of the date of this Agreement:
(i) inventory produced for the Branded Website; and (ii) inventory produced for
the International Distributors (together, the “Acquired Inventory”). The
Acquired Inventory will be acquired for $5,000,000 (“Inventory Consideration”).
Schedule 1.01(a) attached hereto sets forth all the Acquired Inventory as of
May 2, 2017; and

(b) All open purchase orders owed to bebe for the Branded Website and the
International Distributors (the “Acquired POs”). Schedule 1.01(b) attached
hereto sets forth the Acquired POs.

Section 1.02 Assumed Liabilities. Buyer shall assume all liabilities and
obligations from and after the date hereof arising out of or relating to (a) the
ownership, use or exercise of rights by Buyer under the Purchased Assets and
(b) the marketing or sale by Purchaser of any products developed or produced
using the Purchased Assets (collectively, the “Assumed Liabilities”). Except as
otherwise contemplated herein, Buyer shall not assume any liabilities or
obligations of Seller of any kind, whether known or unknown, contingent, matured
or otherwise, whether currently existing or hereinafter created.

 

1



--------------------------------------------------------------------------------

Section 1.03 Inventory Consideration. On the date hereof, the Inventory
Consideration shall be paid in full to Seller in cash, by wire transfer of
immediately available funds in accordance with the wire transfer instructions
set forth on Schedule 1.03(a).

ARTICLE II

CLOSING

Section 2.01 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”) at such
location as mutually agreed by the parties. The consummation of the transactions
contemplated by this Agreement shall be deemed to occur at 12:01 a.m. on the
Closing Date.

Section 2.02 Closing Deliverables. 

(a) At the Closing, Seller shall deliver to Buyer the following:

(i) An executed copy of the Transition Services Agreement between Buyer and
Seller (the “TSA”), the form of which is attached hereto as Exhibit A; and

(ii) such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b) At the Closing, Buyer shall deliver to Seller the following:

(i) the Inventory Consideration; and

(ii) An executed copy of the TSA.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer that the statements contained in this
ARTICLE III are true and correct as of the date hereof. For purposes of this
ARTICLE III, “Seller’s knowledge” and any similar phrases shall mean the actual
knowledge of any director or officer of Seller.

Section 3.01 Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the Laws
of the State of California. Seller has full corporate power and authority to
enter into this Agreement and the documents to be delivered hereunder, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly

 

2



--------------------------------------------------------------------------------

authorized by all requisite corporate action on the part of Seller. This
Agreement and the documents to be delivered hereunder have been duly executed
and delivered by Seller, and (assuming due authorization, execution and delivery
by Buyer) this Agreement and the documents to be delivered hereunder constitute
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with their respective terms.

Section 3.02 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Seller; (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Seller
or the Purchased Assets; (c) conflict with, or result in (with or without notice
or lapse of time or both) any violation of, or default under, or give rise to a
right of termination, acceleration or modification of any obligation or loss of
any benefit under any contract or other instrument to which Seller is a party or
to which any of the Purchased Assets are subject; or (d) result in the creation
or imposition of any Encumbrance on the Purchased Assets. No consent, approval,
waiver or authorization is required to be obtained by Seller from any person or
entity (including any governmental authority) in connection with the execution,
delivery and performance by Seller of this Agreement and the consummation of the
transactions contemplated hereby.

Section 3.03 Title to Purchased Assets. Seller owns and has good title to the
Purchased Assets, free and clear of any Encumbrances.

Section 3.04 Acquired Inventory. To Seller’s knowledge, the Acquired Inventory
is in compliance is all material respects with all applicable law, including,
without limitation, the United States Consumer Product Safety Act. The cost of
the Acquired Inventory shall be paid for in full by the Seller in the ordinary
course consistent with past practice.

Section 3.05 Acquired Purchase Orders. To the knowledge of Seller, none of the
Acquired Purchase Orders is the subject of any material dispute, offset or any
demand of a customer for chargebacks, credits, discounts, deductions,
allowances, or mark-down or similar payments in amounts which are inconsistent
with past practice. True and complete copies of all Acquired Purchase Orders of
Seller as of a date within 5 days prior to the date hereof that are in writing
or, if not in writing, reasonably complete and accurate descriptions setting
forth the material terms of the applicable Acquired Purchase Orders, have been
delivered or made available to Buyer and are listed on Schedule 1.01(b).

Section 3.06 Compliance With Laws. To Seller’s knowledge, Seller is complying,
as of the date hereof, with all applicable federal, state and local Laws and
regulations applicable to ownership and use of the Purchased Assets and its
operation of the Branded Website.

Section 3.07 Legal Proceedings. There is no claim, action, suit, proceeding or
governmental investigation (“Action”) of any nature pending or, to Seller’s
knowledge, threatened against or by Seller (a) relating to or affecting the
Purchased Assets; or (b) that challenges or seeks to prevent, enjoin or
otherwise delay the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

Section 3.08 No Other Representations and Warranties. EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III, BUYER ACKNOWLEDGES
AND AGREES THAT NONE OF SELLER OR ANY OTHER PERSON MAKES ANY OTHER EXPRESS,
IMPLIED OR STATUTORY REPRESENTATION OR WARRANTY WITH RESPECT TO THE PURCHASED
ASSETS, THE ASSUMED LIABILITIES OR OTHERWISE, INCLUDING ANY IMPLIED WARRANTIES
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, ENFORCEABILITY OR
NON INFRINGEMENT, INCLUDING AS TO (A) THE PHYSICAL CONDITION OR USEFULNESS FOR A
PARTICULAR PURPOSE OF THE INVENTORY, (B) THE USE OF THE PURCHASED ASSETS BY
BUYER OR ITS AFFILIATES AFTER THE CLOSING, OR (C) THE PROBABLE SUCCESS OR
PROFITABILITY OF THE OWNERSHIP, USE OR OPERATION OF THE PURCHASED ASSETS BY
BUYER OR ITS AFFILIATES AFTER THE CLOSING, AND SELLER HEREBY EXPRESSLY DISCLAIMS
ANY AND ALL SUCH WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY. EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS ARTICLE III (INCLUDING THE
SELLER DISCLOSURE SCHEDULE), ALL PURCHASED ASSETS ARE CONVEYED ON AN “AS IS” AND
“WHERE IS” BASIS.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE IV are true and correct as of the date hereof. For purposes of this
ARTICLE IV, “Buyer’s knowledge” and any similar phrases shall mean the actual
knowledge of any director or officer of Buyer, after commercially reasonable due
inquiry.

Section 4.01 Organization and Authority of Buyer; Enforceability. Buyer is a
corporation duly organized, validly existing and in good standing under the Laws
of the state of Delaware. Buyer has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Buyer of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Buyer. This Agreement and the documents to be delivered hereunder
have been duly executed and delivered by Buyer, and (assuming due authorization,
execution and delivery by Seller) this Agreement and the documents to be
delivered hereunder constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their respective terms.

Section 4.02 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not:
(a) violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, Law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any person or entity (including any governmental authority) in
connection with the execution, delivery and performance by Buyer of this
Agreement and the consummation of the transactions contemplated hereby.

 

4



--------------------------------------------------------------------------------

Section 4.03 Legal Proceedings. There is no Action of any nature pending or, to
Buyer’s knowledge, threatened against or by Buyer that challenges or seeks to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.

ARTICLE V

COVENANTS

Section 5.01 Acquired Inventory. No royalty payments of any kind pursuant to the
Branded License will be paid by Buyer to Seller with respect to the Acquired
Inventory.

Section 5.02 Public Announcements. Unless otherwise required by applicable Law
or stock exchange requirements, neither party shall make any public
announcements regarding this Agreement or the transactions contemplated hereby
without the prior written consent of the other party (which consent shall not be
unreasonably withheld or delayed).

Section 5.03 Transfer Taxes. All transfer, documentary, sales, use, stamp,
registration, value added and other such taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the documents to be
delivered hereunder shall be borne and paid equally by Buyer and Seller when
due. Buyer shall, at its own expense, timely file any tax return or other
document with respect to such taxes or fees (and Seller shall cooperate with
respect thereto as necessary).

Section 5.04 Further Assurances. Following the Closing, each of the parties
hereto shall execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably
required to carry out the provisions hereof and give effect to the transactions
contemplated by this Agreement and the documents to be delivered hereunder.

ARTICLE VI

INDEMNIFICATION

Section 6.01 Survival. All representations, warranties, covenants and agreements
contained herein and all related rights to indemnification shall survive the
Closing for a period of nine months.

Section 6.02 Indemnification By Seller. Seller shall defend, indemnify and hold
harmless Buyer, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including reasonable
attorneys’ fees and disbursements, up to an aggregate cap for all of the
foregoing amounts of no more than the amounts paid to Seller under this
Agreement, arising from or relating to:

(a) any material breach of any of the representations or warranties of Seller
contained in this Agreement; or

(b) any material breach of any covenant, agreement or obligation to be performed
by Seller pursuant to this Agreement.

 

5



--------------------------------------------------------------------------------

Section 6.03 Indemnification By Buyer. Buyer shall defend, indemnify and hold
harmless Seller, its affiliates and their respective stockholders, directors,
officers and employees from and against all claims, judgments, damages,
liabilities, settlements, losses, costs and expenses, including reasonable
attorneys’ fees and disbursements, up to an aggregate cap for all of the
foregoing amounts of no more than the amounts paid to Seller under this
Agreement, arising from or relating to:

(a) any material breach of any of the representations or warranties of Buyer
contained in this Agreement or any document to be delivered hereunder; or

(b) any material breach of any covenant, agreement or obligation to be performed
by Buyer pursuant to this Agreement or any document to be delivered hereunder.

Section 6.04 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). In connection with any claim giving rise
to indemnity hereunder resulting from or arising out of any Action by a person
or entity who is not a party to this Agreement, the Indemnifying Party, at its
sole cost and expense and upon written notice to the Indemnified Party, may
assume the defense of any such Action with counsel reasonably satisfactory to
the Indemnified Party. The Indemnified Party shall be entitled to participate in
the defense of any such Action, with its counsel and at its own cost and
expense. If the Indemnifying Party does not assume the defense of any such
Action, the Indemnified Party may, but shall not be obligated to, defend against
such Action in such manner as it may deem appropriate, including, but not
limited to, settling such Action, after giving notice of it to the Indemnifying
Party, on such terms as the Indemnified Party may deem appropriate and no action
taken by the Indemnified Party in accordance with such defense and settlement
shall relieve the Indemnifying Party of its indemnification obligations herein
provided with respect to any damages resulting therefrom. The Indemnifying Party
shall not settle any Action without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

ARTICLE VII

LIMITATION OF LIABILITY

Section 7.01 Limitation of Liability. TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER, OR TO ANY
THIRD PARTY, FOR ANY LOSS OF PROFITS, OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THE SUBJECT MATTER OF
THIS AGREEMENT, UNDER ANY THEORY OF LIABILITY, INCLUDING CONTRACT, STRICT
LIABILITY, NEGLIGENCE OR OTHER LEGAL OR EQUITABLE THEORY, EVEN IF SUCH PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. TO THE MAXIMUM EXTENT PERMITTED
BY APPLICABLE LAW, IN NO EVENT SHALL SELLER’S AGGREGATE LIABILITY FOR DAMAGES
UNDER THIS AGREEMENT EXCEED THE AMOUNTS PAID BY BUYER HEREUNDER.

 

6



--------------------------------------------------------------------------------

Section 7.02 Acknowledgement. The parties acknowledge that the foregoing
limitations are an essential element of the Agreement between the parties and
that in the absence of such limitations the pricing and other terms set forth in
this Agreement would be substantially different.

ARTICLE VIII MISCELLANEOUS

Section 8.01 Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.

Section 8.02 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); or (c) on the third day after the date
mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8.02):

 

If to Seller:   

bebe stores, inc.

400 Valley Drive

Brisbane, California 94005

Attention: Chief Executive Officer

 

With a copy to:

 

bebe stores, inc.

400 Valley Drive

Brisbane, California 94005

Attention: General Counsel

 

With a copy to:

 

Latham & Watkins LLP

140 Scott Dr.

Menlo Park, CA 94025

Attention: Tad J. Freese

If to Buyer:   

GBG USA Inc.

350 Fifth Avenue, 6th Floor

New York, NY 10118

Attention: Robert K. Smits

with a copy to:   

Reed Smith LLP

599 Lexington Avenue

New York, NY 10022

Attention: Sahra Dalfen

 

7



--------------------------------------------------------------------------------

Section 8.03 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

Section 8.04 Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction.

Section 8.05 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and the documents to be delivered
hereunder, the statements in the body of this Agreement including the schedules
will control.

Section 8.06 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed.

Section 8.07 No Third-party Beneficiaries. Except as provided in ARTICLE VI,
this Agreement is for the sole benefit of the parties hereto and their
respective successors and permitted assigns and nothing herein, express or
implied, is intended to or shall confer upon any other person or entity any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

Section 8.08 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

Section 8.09 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 8.10 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

8



--------------------------------------------------------------------------------

Section 8.11 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of New York in each case located in the city of New
York and county of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

Section 8.12 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

Section 8.13 Specific Performance. The parties agree that irreparable damage may
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the parties shall be entitled to seek specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

Section 8.14 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

bebe stores, inc. By   /s/ Manny Mashouf Name:   Manny Mashouf Title:   Chairman
and CEO GBG USA INC. By   /s/ Robert K. Smits Name:   Robert K. Smits Title:  
EVP - Secretary

[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.01(a)

Acquired Inventory

 

     Units      Cost $  

bebe.com

     270,911      $ 5,856,882  

International

     51,259      $ 969,321     

 

 

    

 

 

 

Total

     322,170      $ 6,826,203  



--------------------------------------------------------------------------------

Schedule 1.01(b)

Acquired PO

 

Retail Month

   Retail $      Units      Cost $  

2017-11

   $ 166,370        3,147      $ 49,594  

2017-12

   $ 3,932,282        51,178      $ 1,167,939  

2018-01

   $ 6,513,231        80,853      $ 2,026,843  

2018-02

   $ 1,005,001        12,639      $ 333,802  

2018-03

   $ 195,890        1,810      $ 67,703     

 

 

    

 

 

    

 

 

 

bebe.com

   $ 11,812,774        149,627      $ 3,645,880     

 

 

    

 

 

    

 

 

 

Retail Month

   Retail $      Units      Cost $  

2017-11

   $ 457,392        3,410      $ 133,447  

2017-12

   $ 1,997,065        26,627      $ 585,789  

2018-01

   $ 3,808,085        48,338      $ 1,094,921  

2018-02

   $ 1,130,638        16,966      $ 359,076  

2018-03

   $ 66,744        696      $ 19,723     

 

 

    

 

 

    

 

 

 

International

   $ 7,459,924        96,037      $ 2,192,956     

 

 

    

 

 

    

 

 

 

Retail Month

   Retail $      Units      Cost $  

2017-11

   $ 623,762        6,557      $ 183,040  

2017-12

   $ 5,929,347        77,805      $ 1,753,728  

2018-01

   $ 10,321,316        129,191      $ 3,121,763  

2018-02

   $ 2,135,639        29,605      $ 692,878  

2018-03

   $ 262,634        2,506      $ 87,426     

 

 

    

 

 

    

 

 

 

TOTAL

   $ 19,272,698        245,664      $  5,838,836     

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 1.03(a)

Seller Wire Transfer Instructions

Beneficiary Account Name: bebe Stores, inc.

Beneficiary Account Number: 4121907182

Beneficiary Bank Name: Wells Fargo Bank, N. A.

Beneficiary Bank ID/ABA: 121000248

Beneficiary Bank Swift Code: WFBIUS6S (for international wire payments only)

Beneficiary Bank Address: 420 Montgomery St., San Francisco, CA 94104



--------------------------------------------------------------------------------

Exhibit A

TSA

[Attached Separately]